DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/21 has been entered.
 
Remarks
This action is in response to the request for continuation received on 7/2/21.  Claims 3-22 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 3-7, 9-14, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (US 7,680,834), and further in view of Cole et al. (US 10,866,968).
Claims 8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang in view of Cole, and further in view of Norcott (US 2003/0172091).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9-14, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (US 7,680,834), and further in view of Cole et al. (US 10,866,968).

	With respect to claim 3, Sim-Tang teaches a system for data snapshot materialization, the system comprising: 
one or more processors (Sim-Tang, Col. 16, Li. 48-49, processor); and 
a non-transitory computer readable medium storing a plurality of instructions (Sim-Tang, Col. 16 Li. 55-60), which when executed, cause the one or more processors to: 
read a plurality of all source data objects which are stored by a source at an initial time (Sim-Tang, Col. 2 Li. 31-37, the event processor moves the data (as an upload, preferably one data element at a time) to a DMS core to create initial baseline data. In an illustrative embodiment, the upload is a stream of granular 35 application-aware data chunks that are attached to upload events. Col. 9 Li. 10-14, “Initial Upload” 
write the plurality of all source data objects to a first snapshot table in a target (Sim-Tang, Col. 2 Li. 31-37, the event processor moves the data (as an upload, preferably one data element at a time) to a DMS core to create initial baseline data. In an illustrative embodiment, the upload is a stream of granular 35 application-aware data chunks that are attached to upload events. Col. 9 Li. 10-14, “Initial Upload” state, event processor self-generates upload events and uploads the initial baseline data source); 
read each change of data which occurs in the source during at least one of reading the plurality of all source data objects and writing the plurality of all source data objects (Sim-Tang, Col. 2 Li. 37-40, simultaneously, while the baseline is uploading and as the application updates data on the host, checkpoint granular data, metadata, and data events are continuously streamed into the DMS core, in real-time); 
write each change of data, which occurs in the source while copying the plurality of all source data objects from the source to the first snapshot table (Col. 2 Li, 36-45, during the upload phase, the application does not have to be shutdown. Simultaneously, while the baseline is uploading and as the application updates the data on the host, checkpoint granular data, metadata, and data events are continuously streamed into the DMS core, in real-time.  Preferably, the update events for the data that are not already uploaded are dropped so that only the updated events for data already uploaded are streamed to the DMS), to a change table in the target (Sim-Tang, Col. 2 Li. 41-45, the update events for data already uploaded are streamed to DMS and the DMS core receives the real time event journal stream that includes the baseline 
determine when the plurality of all source data objects is written to the first snapshot table (Sim-Tang, Col. 2 Li. 41-43, update events for the data that are not already uploaded are dropped so that only the update events for data already uploaded are streamed to the DMS).
Sim-Tang doesn't expressly discuss write each change of data, which occurs in the source while copying the plurality of all source data objects from the source to the first snapshot table to a change table in the target; determine when the plurality of all source data objects is written to the first snapshot table; and create a second snapshot table based on the plurality of all source data objects in the first snapshot table and each change of data in the change table, which is separate from the first snapshot table, when the plurality of all source data objects is written to the first snapshot table.
Cole teaches write each change of data, which occurs in the source while copying the plurality of all source data objects from the source to the first snapshot table (Cole, Col. 28 Li. 15-20, As suggested in FIG. 10, a snapshot manager 1080 may operate asynchronously with respect to the commit decisions made by the journal manager 1001 in at least some embodiments. That is, a stream of transaction requests may continue to be processed by the journal manager during the time it takes the snapshot manager to create any given snapshot) to a change table in the target (Cole, Fig. 15, step 1510, Generate, for each data object that remains in the storage system (i.e., excluding deleted objects) a compact state change entry which combines the effects of all the state changes to that data object; the same data-store-independent 
determine when the plurality of all source data objects is written to the first snapshot table (Cole, Col. 28 Li. 34-40, In the embodiment depicted in FIG. 10, a compact snapshot such as 1022B may be considered cumulative, in that it takes into account all the state changes that have been incorporated into its baseline snapshot 1022A, so that a new data store may only need to apply the changes indicated in the most-recently created snapshot.); and 
create a second snapshot table based on the plurality of all source data objects in the first snapshot table and each change of data in the change table, which is separate from the first snapshot table, when the plurality of all source data objects is written to the first snapshot table (Cole, Fig. 15, step 1513, combine compact state change entries into a journal snapshot & Col. 33 Li. 31-32, The various state change representations may be combined to form the new journal snapshot ( element 1513)).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sim-Tang with the teachings of Cole because the state changes indicated in a compact snapshot may allow much faster synchronization of new data stores than if synchronization required application of all the journal entries directly (Cole, Col. 6 Li. 61-64).

claim 4, Sim-Tang in view of Cole teaches the system of claim 3, wherein reading the plurality of all source data objects from the source comprises a plurality of threads reading the plurality of all source data objects in parallel and writing the plurality of all source data objects to the first snapshot table comprises the plurality of threads writing the plurality of all source data objects in parallel (Sim-Tang, Col. 2 Li. 34-40, illustrative embodiment, the upload is a stream of granular application-aware data chunks that are attached to upload events. During this upload phase, the application does not have to be shutdown. Simultaneously, while the baseline is uploading and as the application updates the data on the host, checkpoint granular data, metadata, and data events are continuously streamed into the DMS core, in real-time & Col. 16 Li. 40-44, parallel process and route application-aware data changes between applications and low cost near storage).

With respect to claim 5, Sim-Tang in view of Cole teaches the system of claim 3, wherein the source comprises a source database (Sim-Tang, Col. 4 Li. 13-16, databases & Cole, Col. 3 Li. 42-44, change a database), each of the plurality of all source data objects comprises a corresponding data table (Cole, Fig. 2, data objects 221A, 221B, etc.), and the target comprises an append-only database (Cole, Col. 4 Li. 3-5, append entry to journal).

With respect to claim 6, Sim-Tang in view of Cole teaches the system of claim 3, wherein the source comprises a source application (Sim-Tang, Col. 2 Li. 14-17 & Col. 4 Li. 13-16, application servers), the target comprises a target application, reading any 

With respect to claim 7, Sim-Tang in view of Cole teaches the system of claim 3, wherein the plurality of all source data objects comprises mutually consistent data that corresponds to a same transaction identifier (Cole, Col. 28 Li. 63 – Col. 29 Li. 20).

With respect to claim 9, Sim-Tang in view of Cole teaches the system of claim 3, wherein creating the second snapshot table comprises creating a group of data that comprises data from a data object in the first snapshot table and any corresponding change of data from the change table, and writing data, which corresponds to a most recent transaction identifier associated with the group of data, to the second snapshot table (Cole, Col. 33 Li. 23-32).

With respect to claims 10-14 and 16, the limitations are essentially the same as claims 3-7 and 9, and are thus rejected for the same reasons.

claims 17-20 and 22, the limitations are essentially the same as claims 3-7 and 9, and are thus rejected for the same reasons.

Claims 8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang in view of Cole, and further in view of Norcott (US 2003/0172091).

With respect to claim 8, Sim-Tang in view of Cole teaches the system of claim 3, as discussed above. 
Norcott teaches wherein the change table comprises a transaction identifier, an operation type identifier, and a key corresponding to each change of data (Norcott, pa 0031-0036, XID, OP, and, ROW columns), the change table being partitioned by transaction identifiers (Norcott, pa 0033), and the change table retaining only a most recent change of data corresponding to each key (Norcott, pa 0063, purge change table when processed).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sim-Tang in view of Cole with the teachings of Norcott because it assists in maintaining consistency.

With respect to claims 15 and 21, the limitations are essentially the same as claim 8, and are thus rejected for the same reasons.


Response to Amendment
Rejection under 35 U.S.C. 112
With regard to claims 3-22, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claims 3-22.  

Response to Arguments
Rejection under 35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Cole et al. (US 10,866,968).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169